Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel withdrawn claims 15-21.

Allowable Subject Matter
Claims 1-5, 7-14 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches numerous ways of mounting a wind turbine blade to a hub-based flange.  The prior art specifically teaches vertical attachment using a control (or tag) line attached to the blade flange in combination with a crane carrying some blade weight.  But the prior art does not teach using a tag line connected to the flange for horizontal blade installation, as recited in claim 1; or teach using such a tag line in situations where the crane carries the majority of the weight, as recited in claim 10.  (As a matter of claim construction, the term mainly in claim 10 is interpreted in view of the specification to mean the crane carries 50% or more of the weight at all times during the installation.  See page 6 of the originally filed specification.)  All other claims are allowable based on their dependence from claims 1 and 10.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726